** INDEPENDENT SCHOOL DISTRICT — ELECTION — CANDIDATES — OFFICERS ** MEMBERS OF THE BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT ARE ELECTED TO THE OFFICER OF MEMBER OF THE "BOARD OF EDUCATION", AND NOT TO SPECIFIC POSITIONS, SUCH A CLERK, PRESIDENT, ETC.  THE SCHOOL BOARD IS OF AN INDEPENDENT SCHOOL DISTRICT CONTAINING A TOWN SHOULD, AT ITS REGULAR MEETING IN MAY, ORGANIZE BY ELECTING ITS OWN OFFICERS AS PROVIDED BY LAW.  CITE: 70 O.S. 189 [70-189], 70 O.S. 4-7 [70-4-7], 70 O.S. 4-17 [70-4-17] (RICHARD M. HUFF)